Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/IB2018/060481.
	Claims 20-38 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-28, drawn to a host cell able to produce at least one of loline alkaloid or precursor thereof as a result of the host cell transformed or modified to comprise at least one polynucleotide recited in claim 1.

II, claim(s) 29-36, drawn to a method of producing the host cell of Group I.

Group III, claim(s) 37-38, drawn to a method of producing at least one of loline alkaloid or a precursor thereof using the host cell of Group I.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Host cells, loline alkaloid or a precursor thereof produced, and starting material for the loline alkaloid/precursor thereof.  (I) Applicant is required to elect ONE host cell by (1) identifying the parent host cell, such as S. cerevisiae, and (2) identifying all genetic modifications made in said bacteria, such as over-expression/up-regulation/enhancement of polynucleotides and/or down-regulation/deletion/disruption of polynucleotides, wherein the polynucleotides are identifying by a sequence identifier and/or name of polynucleotide and source of the polynucleotide.  (II) Applicant is also required to elect ONE loline alkaloid or a precursor thereof produced by the elected host cell from (I) by identifying its IUPAC name or structural formula.  (III) Applicant is also required to elect ONE starting material for the elected loline alkaloid or a precursor thereof of (II) by identifying its IUPAC name or structural formula.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
20, 30, and 37.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-III appears to be that they all relate to a host cell able to produce at least one of loline alkaloid or precursor thereof as a result of the host cell transformed or modified to comprise at least one polynucleotide recited in claim 1, such as lolC.
However, Schardl (US 2004/0139496 – form PTO-892) disclose methods and host-vector systems of producing loline alkaloidand derivatives by transforming host cells with a nucleic acid consisting of a coding sequence of the loline alkaloid biosynthetic gene cluster from Neotyphodium unicinatum, LOL1 and LOL1, comprising lolO and lolC or a variant thereof (corresponding to ORF6 and ORF8, respectively) (see para 31, 34-35, 110-122, Fig 6 and Examples 6, 7 and 9 and claims 1-2, 11, 14 and 22-25).  Wilkinson (Comparison of loline alkaloid gene clusters across fungal endophytes: predicting the co-regulatory sequence motifs and the evolutionary history. Fungal Genet. Biol. 44:1002-1010(2007). – form PTO-892) discloses a lolC gene product having 100% sequence identity to the lolC gene product of SEQ ID NO:12 of the instant application (abstract and see the sequence alignment below). Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known enzymes, such as the lolC gene product of Wikinson, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.    

Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.



The special technical feature of Group II is a method of producing a host cell able to produce at least one of loline alkaloid or precursor thereof as a result of the host cell transformed or modified to comprise at least one polynucleotide recited in claim 1.

The special technical feature of Group III is a method of producing at least one of loline alkaloid or a precursor thereof using a host cell able to produce at least one of loline alkaloid or precursor thereof as a result of the host cell transformed or modified to comprise at least one polynucleotide recited in claim 1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

	

Sequence alignment between SEQ ID NO:1 of the instant application and LolC of Wilkinson.

A7YVE8_9HYPO
ID   A7YVE8_9HYPO            Unreviewed;       473 AA.
AC   A7YVE8;
DT   23-OCT-2007, integrated into UniProtKB/TrEMBL.
DT   23-OCT-2007, sequence version 1.
DT   07-OCT-2020, entry version 48.
DE   SubName: Full=LolC {ECO:0000313|EMBL:ABQ57512.1};
GN   Name=LolC {ECO:0000313|EMBL:ABQ57512.1};
GN   Synonyms=lolC {ECO:0000313|EMBL:ACK77803.1};
OS   Epichloe festucae.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Sordariomycetes;
OC   Hypocreomycetidae; Hypocreales; Clavicipitaceae; Epichloe.
OX   NCBI_TaxID=35717 {ECO:0000313|EMBL:ABQ57512.1};
RN   [1] {ECO:0000313|EMBL:ABQ57512.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=1035.30 {ECO:0000313|EMBL:ABQ57512.1};
RX   PubMed=17509914; DOI=10.1016/j.fgb.2007.04.003;
RA   Kutil B.L., Greenwald C., Liu G., Spiering M.J., Schardl C.L.,
RA   Wilkinson H.H.;
RT   "Comparison of loline alkaloid gene clusters across fungal endophytes:
RT   predicting the co-regulatory sequence motifs and the evolutionary
RT   history.";
RL   Fungal Genet. Biol. 44:1002-1010(2007).
RN   [2] {ECO:0000313|EMBL:ACK77803.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=E2368 {ECO:0000313|EMBL:ACK77803.1};
RA   Hesse U., Schardl C.L., Roe B.A.;
RL   Submitted (NOV-2008) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:AER26955.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Pan J., Schardl C.;
RT   "Epichloe festucae genome sequence.";
RL   Submitted (APR-2011) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;
CC         Evidence={ECO:0000256|ARBA:ARBA00001933,
CC         ECO:0000256|RuleBase:RU362118};
CC   -!- SIMILARITY: Belongs to the trans-sulfuration enzymes family.
CC       {ECO:0000256|ARBA:ARBA00009077, ECO:0000256|RuleBase:RU362118}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; EF012267; ABQ57512.1; -; Genomic_DNA.
DR   EMBL; FJ464781; ACK77803.1; -; Genomic_DNA.
DR   EMBL; JF830814; AER26955.1; -; Genomic_DNA.
DR   PhylomeDB; A7YVE8; -.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0016765; F:transferase activity, transferring alkyl or aryl (other than methyl) groups; IEA:InterPro.
DR   GO; GO:0019346; P:transsulfuration; IEA:InterPro.
DR   CDD; cd00614; CGS_like; 1.
DR   Gene3D; 3.40.640.10; -; 1.
DR   Gene3D; 3.90.1150.10; -; 1.
DR   InterPro; IPR000277; Cys/Met-Metab_PyrdxlP-dep_enz.
DR   InterPro; IPR006235; OAc-hSer/O-AcSer_sulfhydrylase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015422; PyrdxlP-dep_Trfase_dom1.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   Pfam; PF01053; Cys_Met_Meta_PP; 1.

DR   SUPFAM; SSF53383; SSF53383; 1.
DR   TIGRFAMs; TIGR01326; OAH_OAS_sulfhy; 1.
DR   PROSITE; PS00868; CYS_MET_METAB_PP; 1.
PE   3: Inferred from homology;
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR001434-2,
KW   ECO:0000256|RuleBase:RU362118}.
FT   MOD_RES         226
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR001434-2"
SQ   SEQUENCE   473 AA;  51721 MW;  DCF9F1C1DD1C97E8 CRC64;

  Query Match             100.0%;  Score 2500;  DB 9;  Length 473;
  Best Local Similarity   100.0%;  
  Matches  473;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTVDTITSTSNGNQDVPKEFFLKEFETQLLHVGRFPDILGSCAVPVYSSAAFEFNSVAHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTVDTITSTSNGNQDVPKEFFLKEFETQLLHVGRFPDILGSCAVPVYSSAAFEFNSVAHG 60

Qy         61 ARLLNLTQFGNIYSRFTNPTVNVLQNRLAGLEGGVAACAVASGSAAVVVTVMALAGVGDN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ARLLNLTQFGNIYSRFTNPTVNVLQNRLAGLEGGVAACAVASGSAAVVVTVMALAGVGDN 120

Qy        121 FVSSFHVHAGTFHQFESLAKQMGIECRFVKSRDPADFAAAIDDKTKFVWLETISNPGNVI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FVSSFHVHAGTFHQFESLAKQMGIECRFVKSRDPADFAAAIDDKTKFVWLETISNPGNVI 180

Qy        181 LDLEAVSMVCHTKGIPLICDNTFGCAGYFCRPINHGVDIVVHSATKWIGGHGTTVGGIIV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LDLEAVSMVCHTKGIPLICDNTFGCAGYFCRPINHGVDIVVHSATKWIGGHGTTVGGIIV 240

Qy        241 DGGTFDWGQHPDRFPQFHDPRTRLWERFSRRAFAVRCQFEILRDTGSTLSAPAAQQLLVG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DGGTFDWGQHPDRFPQFHDPRTRLWERFSRRAFAVRCQFEILRDTGSTLSAPAAQQLLVG 300

Qy        301 LESLAVRCERHAQNAAKIADWLREHPLVAWVSYVGHPNHPDYQGALKYLKRGFGSVICFG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LESLAVRCERHAQNAAKIADWLREHPLVAWVSYVGHPNHPDYQGALKYLKRGFGSVICFG 360

Qy        361 LRGGFEAGALFCDALKMVITTTNLGDAKTLILHPASTTHEHFRSEHRAEAGVTDDMIRLS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LRGGFEAGALFCDALKMVITTTNLGDAKTLILHPASTTHEHFRSEHRAEAGVTDDMIRLS 420

Qy        421 VGIEQINDIKADFEQAFEQVLRGKKSLRKPCIGKILLQDEINEDLFGPSACRT 473
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VGIEQINDIKADFEQAFEQVLRGKKSLRKPCIGKILLQDEINEDLFGPSACRT 473